Case 17-27088        Doc 34     Filed 04/04/19     Entered 04/04/19 13:40:13          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17-27088
         Allison C Martin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2017.

         2) The plan was confirmed on 12/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/02/2019.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27088      Doc 34     Filed 04/04/19     Entered 04/04/19 13:40:13                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $6,650.00
        Less amount refunded to debtor                         $585.00

 NET RECEIPTS:                                                                                   $6,065.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,448.60
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $345.69
     Other                                                                 $47.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,842.05

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP             Unsecured          232.00        244.43           244.43           0.00       0.00
 DIRECTV                      Unsecured          500.00        538.76           538.76           0.00       0.00
 ILLINOIS DEPT OF REVENUE     Priority           900.00        771.14           771.14           0.00       0.00
 ILLINOIS DEPT OF REVENUE     Priority              NA         278.00           278.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE     Unsecured             NA         105.90           105.90           0.00       0.00
 INTERNAL REVENUE SERVICE     Priority        1,255.00       3,165.00         3,165.00           0.00       0.00
 LVNV FUNDING                 Unsecured          534.00        507.51           507.51           0.00       0.00
 NICOR GAS                    Unsecured          327.00        327.68           327.68           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          480.00        480.73           480.73           0.00       0.00
 SANTANDER CONSUMER USA       Secured        18,499.00     18,499.00        18,499.00       1,493.68     729.27
 SANTANDER CONSUMER USA       Unsecured             NA           0.75             0.75           0.00       0.00
 FORD CREDIT                  Unsecured          491.00           NA               NA            0.00       0.00
 STANISCCONTR                 Unsecured          212.00           NA               NA            0.00       0.00
 TFC CREDIT                   Unsecured       1,419.00            NA               NA            0.00       0.00
 CBE GROUP/COMCAST            Unsecured          140.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27088        Doc 34      Filed 04/04/19     Entered 04/04/19 13:40:13              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $18,499.00          $1,493.68            $729.27
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $18,499.00          $1,493.68            $729.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $4,214.14                $0.00            $0.00
 TOTAL PRIORITY:                                          $4,214.14                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,205.76                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,842.05
         Disbursements to Creditors                             $2,222.95

 TOTAL DISBURSEMENTS :                                                                       $6,065.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
